NO. 07-01-0079-CR

                                  IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL C

                                      JANUARY 17, 2002

                           ______________________________


                                  EX PARTE JOHN MAYTON


                         _________________________________


             FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY;

               NO. L-2925; HONORABLE JAMES W. ANDERSON, JUDGE

                          _______________________________


                                   MEMORANDUM OPINION1


Before QUINN and REAVIS and JOHNSON, JJ.


      Proceeding pro se, John Mayton filed a petition for a pretrial writ of habeas corpus

in the County Court at Law of Randall County claiming that the summons on a charge of

obscene display and his misdemeanor bond in cause number 167141, Justice Court

Precinct One, Randall County, was based on a defective charging instrument that rendered


      1
          Tex. R. App. P. 47.1.
his restraint by virtue of a summons and bond illegal. Following an evidentiary hearing the

petition for writ of habeas corpus was denied and the stay of the proceedings in justice

court was dissolved. Presenting two issues, Mayton contends 1) the initial complaint and

information was insufficient as a matter of law and failed to invoke the jurisdiction of the

justice court, and 2) the unfiled and “revised” complaint and information was insufficient

as a matter of law to invoke the jurisdiction of the justice court. Based upon the rationale

expressed herein, we affirm.


       Habeas corpus is an extraordinary writ and will not be entertained where there is an

adequate remedy at law. Ex parte Groves, 571 S.W.2d 888, 890 (Tex.Cr.App. 1978).

Habeas corpus may not be used as a substitute for appeal. See Ex parte Hopkins, 610
S.W.2d 479, 480 (Tex.Cr.App. 1980); Ex parte Powell, 558 S.W.2d 480, 481 (Tex.Cr.App.

1977). Moreover, the writ is generally not available before trial to test the sufficiency of the

complaint, information, or indictment.       See Ex parte Weise, 55 S.W.3d 617, 620

(Tex.Cr.App. 2001). One exception is when the applicant alleges the statute under which

he is prosecuted is unconstitutional on its face. Id. However, Mayton did not allege that

the obscene display statute, Tex. Pen. Code Ann. 43.22 (Vernon 1994), was facially

unconstitutional. Thus, issues one and two are overruled.


       Accordingly, the judgment of the trial court is affirmed.


                                                   Per Curiam

Do not publish.

                                               2